DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al., Pub. No. 2010/0012274.
As per claims 1 and 2, Miyagawa discloses in Fig.1 a plasma processing apparatus comprising: a conductive mounting table (2) having a mounting portion (as shown) on which a substrate(15)  is mounted and a stepped portion (shaped as member 102 in Fig.4 or 1/3 in Fig.2B) positioned lower than the mounting portion; a conductive member (102) disposed on the stepped portion in hot portion (106) and extending outward over an outer periphery of the of the cover ring (25) of the mounting table (2) (see also Fig.8B); and  a first insulating member (25) disposed below the conductive member in lieu of on or above an upper surface of the conductive member or to cover the conductive member.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first insulating member disposed on or above an upper surface of the conductive member or to cover the conductive member in lieu of below the conductive member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
As per claims 5 and 6, Miyagawa discloses the claimed invention substantially as explained above. Further, Miyagawa discloses in Fig.4 a temperature increased member (102) readable as a well-known dielectric protective film formed on the stepped portion of similar shape in the hot portion, as heat is applied to the member/ film formed on the stepped portion to for example reduce cost for material.

As per claims 8, 9 and 11, Miyagawa discloses the claimed invention substantially as explained above. Further, Miyagawa discloses in Fig.1 that a conductive focus ring (5) that is disposed on the first insulating member (25).  


  Claims 3, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al in view of Applicant’s admitted prior art, Fig. 3.
As per claims 3 and 4, Miyagawa discloses the claimed invention substantially as explained above except for a second insulating member that covers a side surface of the mounting table.  However, this feature is well-known in the art as evidenced by Applicant’s admitted prior art, Fig.3, which discloses a plasma processing apparatus having a second insulating member (14a) that covers a side surface of a mounting table (PD’). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the second insulating member as taught by Applicant’s admitted prior art, Fig.3, into the Miyagawa’s type apparatus, because it would allow some sort of protection to certain elements of the mounting table of a plasma processing apparatus in order to ensure an airtight configuration. 
As per claim 7, Miyagawa discloses the claimed invention substantially as explained above. Further, Miyagawa discloses in Fig.4 a temperature increased member (102) readable as a well-known dielectric protective film formed on the stepped portion of similar shape in the hot portion, as heat is applied to the member/ film formed on the stepped portion to for example reduce cost for material.

As per claim 10, Miyagawa in view of Applicant’s admitted prior art, Fig.3, discloses the claimed invention substantially as explained above. Further, Miyagawa discloses in Fig.1 that a conductive focus ring (5) that is disposed on the first insulating member (25).  



Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 Form.

                                                            Correspondence
                Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844